In an action by plaintiff against his former wife to compel her to convey five certain parcels of real property claimed to have been purchased during coverture with his own funds but in her name, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered January 19, 1962 upon the decision of the court, after a nonjury trial, which, inter alia, directed defendant to convey to plaintiff an undivided one-half interest only in each of said five parcels. Judgment affirmed, with costs. No opinion. TJghetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin. JJ., concur.